
	

113 S1115 IS: Fallen Firefighters Assistance Tax Clarification Act of 2013
U.S. Senate
2013-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1115
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2013
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To treat payments by charitable organizations with
		  respect to certain firefighters as exempt payments.
	
	
		1.Short titleThis Act may be cited as the
			 Fallen Firefighters Assistance Tax
			 Clarification Act of 2013.
		2.Payments by
			 charitable organizations with respect to certain firefighters treated as exempt
			 payments
			(a)In
			 generalFor purposes of the
			 Internal Revenue Code of 1986, payments made on behalf of any firefighter who
			 died or was injured as a result of the ambush of firefighters responding to an
			 emergency on December 24, 2012, in Webster, New York, to any family member of
			 such firefighter or aforementioned injured firefighters by an organization
			 described in paragraph (1) or (2) of section 509(a) of such Code shall be
			 treated as related to the purpose or function constituting the basis for such
			 organization’s exemption under section 501 of such Code if such payments are
			 made in good faith using a reasonable and objective formula which is
			 consistently applied.
			(b)ApplicationSubsection
			 (a) shall apply only to payments made on or after December 24, 2012, and before
			 December 31, 2013.
			
